OFFICE OF THE ATTORNEY GENERALOFTEXAS
                         AUSTIN




HonorableJoe J. Flshor
DirtriotAttornay
8an Au@m,tln*,Tuas




                                     tm  or ua;r 8, 1959,
                                     I Dopartmnt upon
                                      oounty lJahoo1




                      ootmtf,olti or town
                    g.rmtt be piadoliable,a
                d’aot  ~loasthan ten aor nmrwthaa
         twantytiassthr aniountaftho ardar,
         Uratt('Jury osrtifioate,  debt, a1al.n
                                              ar
         1iabillty.m purohacmdor oontraot8dfor.
         Rlthin the tea-m 'OtilOer', i8 inoluA@d
         ax-offiorrs until they hare rmlo a final
HonorableJoe J. Fisher,June 1, 1939, Pago %!



          eettlementor their oftlolalaoaounte.w
          In Sohen v. Talfu: (T. C, A., 1934) 74 S. W.
(8) 337, the ooyt mtatodr
               -It ir nnq~aettlodthat a aohool
          trustamis a oountp offloor,roqulnd
          to takr the oonstltutlonal oath and
          that a oontmt of hi8 lleotlon im-n-
          rsrablrto thm 66NlW.llaw. low&r f.
          Thomas ‘(T.C. A.) 875 8, W. 8525,and
          oamea them oitodew
          While the abon oaae and tha other oaroo on this
pointwhloh havr oonm to ouiattentlon wore dlrOetlfoon-
owneU rith dlatristsohooltrartoor wk 'areof thhropin-
ion that the aama rule would be applioabla~tooounty sohool
trurtsasin this napoat, and that   they are ooturty
                                                  officers.
         .It18, theretom, OUT o lnlon that a’mber o?
the ootmty nohool.bomd la psohibftad from bprine oountr
board transportation
                   rouohersof hla oounty.
                                    Very truly your8
                                ATTORbR3TGENKRALOFl'K%AS




AmHREY   OEHERAL OF TEXM

                                         APPROVED
                                      OpinionCodttee